Citation Nr: 1543424	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-27 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals, excision papilloma uvula (claimed as uvulectomy due to growth on right side of uvula) (hereinafter "residuals of uvula excision) and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the left knee and if so, whether service connection is warranted. 

4.  Entitlement to service connection for bilateral heel spurs.

5.  Entitlement to service connection for bilateral flat feet.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an evaluation in excess of 20 percent for the service-connected cervical spondylosis C4-6 with complaints of shoulder pain (hereinafter "cervical spine disability"). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1991.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008, April 2009, October 2009, April 2010, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).     

The RO previously denied service connection for a left knee disability, sleep apnea and residuals of uvula excision.  See May 1992, March 1994 and May 2008 rating decisions.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been characterized as they appear on the cover page of the instant decision.

The Veteran raised a claim of entitlement to service connection for a back disability.  See statement dated in April 2015.   This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The claims for DJD of the left knee, sleep apnea, and residuals of uvula excision under a merits analysis, as well as the claims of service connection for depression and hypertension and increased evaluation for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1994 rating decision determined that the Veteran did not submit new and material evidence to reopen a previously denied claim of service connection for left knee pain; the Veteran did not perfect an appeal of that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the March 1994 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for DJD of the left knee.

3.  A March 1994 rating decision denied service connection for residuals of uvula excision; the Veteran did not perfect an appeal of that decision and no relevant evidence was received within one year of the decision; the decision is final. 

4.  The evidence submitted since the March 1994 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for residuals of uvula excision.

5.  A May 2008 rating decision denied service connection for sleep apnea; the Veteran did not perfect an appeal of that decision and no relevant evidence was received within one year of the decision; the decision is final. 

6.  The evidence submitted since the May 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.

7.  Bilateral heel spurs are due the Veteran's period of active military service.

8.  Bilateral flat feet are due the Veteran's period of active military service.

9.  Tinnitus did not in manifest during service or until many years after his discharge from active service; the competent and probative evidence of record is against a finding that tinnitus was incurred during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for DJD of the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of uvula excision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

4.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral heel spurs have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral flat feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for bilateral flat feet and heel spurs, which represents a complete grant of the benefits sought on appeal.  The Board has also reopened the claims for DJD of the left knee, sleep apnea, and residuals of uvula excision.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

With regard to the claim for tinnitus, the RO provided the Veteran pre-adjudication notice by letters dated in December 2012 and January 2013.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony in support of his appeal, which he declined.  

The Board notes that additional evidence was added to the virtual record after the December 2014 statement of the case was issued; however, it is not pertinent to the claim for tinnitus.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




A. New and Material Claims

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

1. DJD of the Left Knee

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for DJD of the left knee.  The claim for left knee pain was originally denied in a May 1992 rating decision because the RO found that there was no evidence of a chronic knee condition in service.  The Veteran did not appeal the decision and it became final.   38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond, supra.  

The Veteran attempted to reopen his claim and in March 1994, the RO determined that new and material evidence had not been submitted to reopen the claim. The Veteran did not appeal the decision and it too became final.   38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103.

Since March 1994, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran has been diagnosed with left knee chondromalacia patella, DJD, and tendonitis.  In statements to medical providers, the Veteran maintains that his knee problems have existed since service.  The May 2010 VA examiner indicated the left knee disability was not due to the in-service injury; however, the Veteran has alternatively claimed that the left knee disability is caused and/or aggravated by the service-connected right knee disability.  As there was no evidence of a knee condition at the time of the May 1992 or March 1994 denials, or any nexus evidence regarding the claimed condition or any assertion on the part of the Veteran that his knee condition was secondary to his service-connected right knee disability, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for DJD of the left knee.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development.

2. Sleep Apnea 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for sleep apnea.  The claim for sleep apnea was originally denied in a May 2008 rating decision because the RO found that there was no evidence of sleep apnea in service or within one year of his discharge from said service.  The RO additionally found that there was no evidence of a nexus opinion relating sleep apnea to service.  The Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final.   38 C.F.R. §§  20.302(a), 20.1103; see also Bond, supra.  

Since May 2008, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran contends that the uvulectomy performed in service was to alleviate sleeping problems, which was the onset of his sleep apnea.  

His statements contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's sleep apnea.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.   Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for sleep apnea.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development.

3. Residuals Uvula Excision

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for residuals for uvula excision.  The claim was originally denied in a March 1994 rating decision because the RO found that there were no disabling residuals or any current disability involving the uvula.  The Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final.   38 C.F.R. §§  20.302(a), 20.1103; see also Bond, supra.  

Since March 1994, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran has been diagnosed with a redundant soft palate and uvula.  He has also been diagnosed with sleep apnea and he contends that the uvulectomy performed in service was to alleviate sleeping problems and the onset of his sleep apnea.  As there was no evidence of at the time of the March 1994 denial of any current disability, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for residuals of uvula excision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development.


B. Service Connection       

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 



1. Bilateral heel spurs and flat feet

The Veteran is claiming entitlement to service connection for bilateral flat feet and heel spurs.  Specifically, he contends the conditions first manifested during service and were caused by wearing military boots while marching and running.  See notice of disagreement received in March 2013.

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted.  38 C.F.R. § 3.102. 

The Veteran complained of heel and arch pain in service, especially after running.  Providers at one point thought he may have plantar fasciitis or overuse syndrome.   He was diagnosed with right heel calcaneal bursitis in 1987.  X-rays dated in June 1988 showed mild spurring of both os calcis.  He was diagnosed with mild spurring and plantar fasciitis.  He was placed on various temporary profiles in 1988 for restricted running due to pain in the feet (to include the calcaneal area) and arches.  He was prescribed arch supports and heel cushions.  The June 1990 medical examination diagnosed bilateral pes planus. 
	
In various statements, the Veteran has indicated that he has had problems with his feet (heels and arches) since his discharge from service.  Post-service, the Veteran has been diagnosed with bilateral calcaneal spurs and pes planus.  See x-rays dated in July 2014.  The diagnosis of bilateral heel spurs and flat feet suffice as evidence of a nexus between the current feet problems and diagnoses and that shown during active service.   

The Board is aware that the February 2013 VA feet examiner indicated that the diagnosis of heel spurs in service was an incidental finding and that the examination that day was void of clinical findings related to heel spurs; however, the findings and examination are inadequate.  As delineated above, heels spurs have been demonstrated both during service and in the post-service record.  

The Board is also aware there was a separate flat foot examination conducted in February 2013.  This examination is also inadequate.  The examiner made reference to statements of the Veteran that his flat foot condition existed prior to service and found that his flat foot condition was not aggravated during service; however, pre-existing flat feet was not shown by the service treatment records.  Specifically, flat feet were not noted on the March 1971 enlistment examination.  Hence, an opinion on aggravation was not warranted as the legal threshold for pre-existing pes planus has not been met.  38 C.F.R. § 3.306. 

The Board finds that the probative value of the VA opinions diminish in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

After considering all the evidence of record, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for bilateral heel spurs and flat feet will therefore be granted.


2. Tinnitus

The Veteran is seeking service connection for tinnitus.  He claims the condition is the result of noise exposure while working with carpentry equipment such as drills and saws.  See notice of disagreement received in March 2013.

After careful consideration of all procurable and assembled data, the Board finds that service connection for tinnitus is not warranted.  In this regard, the Veteran's service treatment records were negative for tinnitus, to include the March 1991 separation examination wherein the Veteran specifically denied ear trouble on his medical history. 

Despite his statements and testimony to the contrary, continuous tinnitus symptoms have not been shown since service in the objective medical evidence.  In fact, post-service records show the first complaints of tinnitus are dated in 1997, six years after his discharge from service.  At that time, the Veteran informed the November 1997 VA examiner that he had left ear tinnitus, which he noticed after his discharge from service.  It was described as unilateral, left ear only, and periodic in frequency occurring three to four times per week and lasting four to five minutes to one hour.  He indicated that unilateral tinnitus had little to no effect on daily life.  This six year gap from discharge from service to the first complaints of tinnitus can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran now has bilateral tinnitus and had some noise exposure from woodworking equipment in service from 1971 to 1979 (he was not exposed to woodworking equipment between 1979 and 1991), preponderance of the probative medical evidence is against a finding that the current disorder is related to service.  Notably, after reviewing the record, 
the February 2013 VA examiner opined tinnitus was less likely the result of military noise exposure.  The examiner reasoned that audiograms from service showed normal hearing bilaterally, only mild hearing loss in 1990 (not for VA compensation purposes), and normal hearing upon separation in March 1991.  The examiner indicated that the medical literature indicated that only seldom did noise exposure cause a permanent tinnitus without also causing hearing loss.

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether tinnitus is related to active service.  

In sum, tinnitus was not diagnosed during service or until many years after the Veteran's discharge from service.  The competent and probative evidence does not establish a link between tinnitus and active service.  Thus, the Board finds service connection for tinnitus is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

New and material evidence having been submitted, the claims for service connection for DJD of the left knee, sleep apnea, and residuals of uvula excision are reopened; the appeals to this extent are allowed, subject to further development as addressed herein below.

Entitlement to service connection for bilateral heel spurs is granted.

Entitlement to service connection for bilateral flat feet is granted.

Entitlement to service connection for tinnitus is denied. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for DJD of the left knee, sleep apnea, residuals of uvula,  depression, and hypertension and increased evaluation for the cervical spine disability.

The Veteran claims that his DJD of the left knee, sleep apnea, residuals of uvula excision, and hypertension are the result of service.  With regard to his left knee, he maintains that a chronic disability resulted from the in-service motor vehicle accident.  He alternatively contends that his left knee disability is caused or aggravated by his service-connected right knee disability.  With regard to the claims for residuals of uvula excision and sleep apnea, the Veteran maintains that he first experienced sleeping problems, to include snoring, in service.  He contends that the uvulectomy was performed to alleviate such problems and was the onset of his sleep apnea.  With regard to the claim for hypertension, he asserts that he was told by medical providers that his headaches were manifestations of his hypertension.   

Service treatment records reveal that the Veteran was in a motorcycle accident in 1977 and sustained a laceration to the left patella.  He was treated with four sutures and bandages.  In 1980, he underwent an excision of a papilloma on the uvula.  Pathology reports show a benign capillary hemangioma.   He was also treated for headaches.  Post-service, the Veteran has been diagnosed with DJD of the left knee, redundant soft palate and uvula, sleep apnea, and hypertension.  Service-connection is in effect for a right knee disability and cluster headaches.  The Veteran was not afforded VA examinations in connection with the claims for sleep apnea, hypertension, and residuals of uvula excision.  The May 2010 VA examination opinion with regard to the left knee was inadequate as it did not address secondary causation.  The Board finds that prior to considering the merits of the Veteran's claims he should be afforded VA examinations to determine the etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

In the Veteran's March 2013 notice of disagreement, he indicated that his depression was caused from an experience where he was on detail to retrieve personnel and crash victims from a military aircraft accident.  The RO has failed to seek clarification of the incident from the Veteran (unit of assignment and a sixty-day time period as to when the event occurred) or attempt verification of the incident from the appropriate record depository, to include the United States Army and Joint Services Records Research Center (JSRRC).  

Additionally, an addendum medical opinion must be sought.  In the request for medical opinion, the RO noted the Veteran informed VA treatment providers in September 2012 that his depression was the result of his service-connected knee (and non-service-connected back disability).  The examiner was asked to comment on whether depression was due to his service or a service-connected condition.  The Veteran was afforded VA examination in February 2013.  Notably, the examiner indicated depression was less likely due to a service connected condition because depressive symptoms were not directly produced by physiological mechanisms of his service connected disabilities.  However, the examiner failed to address whether depression was aggravated by a service-connected disability.  Such must be remedied upon remand. 

The last VA examination with respect to the Veteran's cervical spine was in May 2011, over four years ago.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The last VA outpatient treatment records are dated in December 2014.  Any missing or ongoing records are pertinent to the claimed conditions and must be sought upon remand.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate VA outpatient treatment records of the Veteran dated from December 2014 to the present with the virtual record. 

2.  Contact the Veteran and ask him to provide further information with regard to his allegation that his depression was caused from an experience where he was on detail to retrieve personnel and crash victims from a military aircraft accident.  The Veteran must be asked to provide specific details of the incident, to include unit of assignment and a sixty-day time period as to when the event occurred.   Thereafter, the RO must prepare a summary of the Veteran's alleged incident.  This summary and a copy of the Veteran's service personnel records should be sent to the appropriate record depository, to include the JSRRC, with a request for any verifying evidence.  All requests for confirmation of the asserted in-service incident must be clearly documented in the file.       

3.  Thereafter, contact the individual who conducted the February 2013 VA examination, if available, and ask him to (a) provide an opinion as to whether the Veteran's depression was at least as likely as not (a 50% or higher degree of probability) aggravated by a service-connected disability (including, but not limited to, his knee) beyond the natural progression of the disease.  (b) If the claimed in-service incident (detail to retrieve personnel and crash victims from a military aircraft accident) has been corroborated, the examiner should further state whether depression is at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated incident during service?

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  Schedule the Veteran for the appropriate VA examinations with respect to his service connection claims for DJD of the left knee, sleep apnea, hypertension, and residuals of uvula excision, and increased evaluation for cervical spine disability.  All indicated tests or studies must be completed.  The examiners should describe all findings  in detail.  The examiners must explain the rationale for all opinions.
  
DJD of the Left Knee:  

(a) The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left knee disability is related to the Veteran's active military service?  In answering this question, the examiner must address the service treatment records dated in 1977 showing laceration to the left patella after a motor vehicle accident.  (b) The examiner(s) should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current left knee disability is  proximately due to, the result of, or aggravated by a service-connected disability, to include the service-connected right knee disability, beyond the natural progression of the disease. 

Residuals of Uvula Excision:  

(a) The examiner should state whether the Veteran has any current residuals of the uvula excision, to include a redundant soft palate and uvula and/or sleep apnea, and if so (b) whether any currently diagnosed residuals are at least as likely as not (a 50% or higher degree of probability) related to the in-service uvula excision?  In answering this question, the examiner must address the Veteran's contentions that the uvulectomy performed in service was to alleviate sleeping problems and was the onset of his sleep apnea.  

Sleep Apnea

(a) The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed sleep apnea is related to the Veteran's active military service?  In answering this question, the examiner must address the Veteran's contentions that the uvulectomy performed in service was to alleviate sleeping problems and was the onset of his sleep apnea.   

Hypertension

(a) The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed hypertension is related to the Veteran's active military service?  In answering this question, the examiner must address the Veteran's contentions that headaches treated in service were the first manifestations of his hypertension.  (b) The examiner(s) should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is  proximately due to, the result of, or aggravated by a service-connected disability, to include the service-connected cluster headaches, beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

Cervical Spine Disability: 

Ascertain the current severity of his cervical spine disability.  Examination findings pertinent to the Veteran's cervical spine should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the spine under 38 C.F.R. § 4.71a.         
(a) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (b) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (c) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected cervical spine disability alone (not including the effects of any non-service connected disabilities).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable 
opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


